Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 1 of 22

 

~ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

In re Namenda Direct Purchaser Antitrust Litigation No. 15 Civ. 7488 (CM)

 

 

ORDER DISPOSING OF MOTIONS IN LIMINE

McMahon, C.J.:

The Court, for its rulings on the motions in [imine:

I, Forest’s Motions in Limine

A. Forest’s Motion in Limine No. 1 (to exclude expert testimony that Forest’s
post-injunction notifications created doubt and confusion about the
continued availability of Namenda IR)

The motion is DENIED, Forest argues that Drs. Lamb and Berndt, both economists, are
not qualified to testify to the medical community’s interpretation of and reaction to Forest’s post-
injunction notices that it was appealing Judge Sweet’s preliminary injunction, and that Forest was
“optimistic” the decision would be overturned. However, the Court has already ruled that Forest’s
arguments go to the weight—not the admissibility—-of Dr. Lamb’s and Dr. Berndt’s opinions. Jn
re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 179-80 (S.D.N.Y. 2018)
(“Namenda V’), The evidence reviewed by these experts—including the post-injunction
communications themselves—combined with the doctors’ expertise in the fields of pharmaceutical
economics, qualifies them to testify on how this would have affected the behaviors of both
prescribers and consumers. Forest can follow up on cross, by asking if they actually conducted or
reviewed any studies looking at the announcement’s effects.

i

Py
he
hi

SUECALLY FULD |

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 2 of 22

Of course, to the extent the experts plan to testify that the post-injunction notices were
“intended” or “designed” to sow confusion, such testimony is precluded as speculative. In re
Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531, 546 (S.D.N.Y. 2004). They may testify about

the notices’ effects, not Forest’s motivation for issuing them.

B. Forest’s Motion in Limine No. 2 (to exclude general statistical evidence of
outcomes in unrelated pharmaceutical patent litigations)

The motion is DENIED. Forest protests that, “Generalized evidence of the outcomes for
brand and generic companies in al/ Hatch- Waxman litigations throughout the United States has no
bearing on the merits of the specific patent case brought by Forest against Mylan and the other
generic manufacturers.” (Dkt. No. 757 at 1 (emphasis in original).) Certainly, however, it bears
on how a reasonable patent holder might have evaluated its chances of success at trial. This, in
turn, would be a key consideration in determining whether the reverse payments to Mylan were
“large” and unjustified, or instead represented “traditional settlement considerations, such as
avoided litigation costs or fair value for services,” F.7.C. v. Actavis, 570 U.S, 136, 156 (2013). In
addition, this general statistical evidence is neither hearsay nor unduly prejudicial.

Forest, of course, remains free argue its point about the presumption of patent validity and
the need to overcome that presumption by “clear and convincing evidence.” See Namenda V, 331

F. Supp. 3d at 189. It will, I suppose, be a battle of legal doctrine versus empirics.

On Forest’s Motion in Limine No. 3 (to exclude evidence about foreign tribunals’
findings of patent invalidity for foreign patents corresponding to the ‘703
patent)

The motion is DENIED.

Were this a patent lawsuit, the alleged infringer might well not be permitted to introduce
evidence of a foreign tribunal’s finding that a foreign patent was invalid in order to support an

inference that a U.S. patent corresponding to the same invention was invalid under U.S. law. The
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 3 of 22

proposition is obvious-——“the language and laws of other countries differ substantially from those
in the United States,” Lindemann Maschinenfabrik GMBH v, Am. Hoist and Derrick Co., 730 F.
2d 1452, 1458 n.2 (Fed. Cir. 1984), and so “corresponding foreign patents are of no relevance to
the question of the granting of a U.S. patent.” Timely Prods. Corp. v. Arron, Civ. No. 11,864,
1974 U.S Dist LEXIS 6916, at *14--*15 (D. Conn Sept 3, 1974), aff'd, 523 F. 2d 288, 295 (2d Cir.
1975).

However, this is an antitrust case. The question is why Forest decided to settle the patent
infringement case. Forest has refused to waive attorney-client privilege and has indicated that it
will not rely on its subjective belief about the strength of its case in the patent action. The plaintiffs
may introduce evidence about what a reasonable patent holder would have believed about the
strength of Forest’s patent case. For that purpose, the DPPs may introduce evidence about things
a reasonable patent holder or its attorney would have taken into account. This might include, for
example, evidence that a reasonable patent holder would have closely monitored foreign
invalidation activity. The jury is not being asked to decide the issue of patent validity, and the

Court will give an instruction about the limited purpose for which the evidence is being offered.

D. Forest’s Motion in Limine No. 4 (to (strike Rochester Drug Co-Operative as a
Class Representative if not called at trial)

The motion is DENIED.

This Court knows of no requirement that all class representatives testify at a trial—
particularly in a case like this one, in which the conduct of the defendant, rather than what
happened to the plaintiffs, is the crux of the matter. Such a requirement, if it existed, would often
lead to the introduction of cumulative testimony, And, in a trial at which the parties are going to
be strictly time-limited in their presentations, it would consume time more profitably spent on

matters that relate to the merits—which class representation does not. J am not requiring the DPPs

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 4 of 22

to call every class representative to the stand—indeed, if they tried to do so, I would likely prohibit
it—nor am I going to dictate which class representative they can choose to call.

Forest has several Rochester Drug Co-Operative employees on its witness list. To forestall
the issue from arising, I rule that the DPA does not bear on the issues that are to be tried. It has
nothing to do with whether Forest violated the antitrust laws in connection with the drug Namenda.
The jury does not get to rule on the adequacy of class representatives, and Forest cannot call

witnesses for the purpose of testifying about irrelevant issues.

KE. Forest’s Motion in Limine No. 5 (to exclude DPP wholesalers’ overcharge
damages methodology)

The motion is DENIED for substantially the reasons articulated in the DPPs’ responsive
brief. Magistrate Judge Francis ruled on this issue years ago, and Forest took no appeal. I intend
to allow the Plaintiff Class to prove damages as overcharges—not lost profits—because that is the
proper measure of damages in this case. See In re Namenda Direct Purchase Antitrust Litigation,

No. 15-cv-7488, 2017 WL 2693713, at *6 (S.D.N.Y. June 21, 2017).

FE. Forest’s Motion in Limine No. 6 (to preclude testimony by Dr. Russell Lamb
regarding undisclosed damages opinions based on alternative entry dates)

To the extent that Forest seeks to preclude Dr. Lamb from offering damage calculations
based on alternative “but for” generic entry dates that are not specifically identified in his Expert
Report, the motion is GRANTED without opposition; the DPPs assert that they do not intend to
elicit such testimony.

To the extent that Forest seeks to preclude Dr. Lamb from testifying that his damages
methodology could be used to calculate damages for an alternative entry date, the motion is
DENIED, In his expert report, Dr. Lamb indicated that his methodology could be used to calculate

damages for any date of entry into the marketplace. (See Am. Expert Report of Russell L. Lamb,
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 5 of 22

Dkt. No. 771-3, at J 6n. 9.) The cases cited by Forest concerning the failure to disclose information
in an expert report are, therefore, entirely inapposite. Dr. Lamb also testified about this at his
deposition. (See EBT of Russell L. Lamb dated Oct. 6, 2017, Dkt. No. 771-1, at 208:22-25.) It
cannot come as a surprise to Forest that Lamb’s methodology is not date-specific.

Forest’s argument that allowing the jury to use Dr. Lamb’s methodology to calculate
damages for generic entry dates other than the two that Dr. Lamb himself used in his expert report
will lead to “impermissible speculation” is off the mark. [f the jury decides on a different entry
date for generic competitors, it is perfectly capable of adjusting the amount of damages in the
expert’s model, and there is nothing inherently speculative about its so doing. A finding otherwise
“denigrates the historic and practical abilities of the jury.” Medcom Holding v. Baxter Travenol
Labs. Inc., 106 F. 3d 1388, 1398 (7th Cir. 1997); In re Methyl Tertiary Butyl Ether (MTBE) Prods.

Liab. Litig., 739 F. Supp. 2d 576, 605 & n.180 (S.D.N.Y. 2010).

G. Forest’s Motion in Limine No. 7 (regarding that all witnesses testify only
once)

Forest did not need to make this motion. It is standard practice at all my civil jury trials
that witnesses are allowed to testify only once—which means, in many cases, that defense
testimony is heard out of order. This will not present a problem at the stage when motions for a
directed verdict are to be presented, as there is not the slightest chance of the Court’s granting such

a motion. I know the record in this case well enough to know that the case is going to the jury.

H. Forest’s Motion in Limine No. 8 (to remove redactions about privilege from
trial exhibits)

I find it almost impossible to believe that the Court is being bothered with this nonsense.

Redactions will be shown with the word “REDACTED”; there will be no indication about why

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 6 of 22

the redaction was done. The Court gives jurors a standard instruction about redactions and tells

them that they are not to speculate about why material was redacted; it is not germane to their task.

I. Forest’s Motion in Limine No. 9 (to preclude evidence of speculative less
restrictive alternatives)

The motion is DENJED. The DPPs have not alleged that the Lexapro Amendment was an
independent, unlawful restraint of trade in the Lexapro market. Thus, we will not be applying the
“rule of reason” framework to Lexapro, and Plaintiffs have no burden to show that any
procompetitive effects of the Lexapro Amendment could have been achieved through less
restrictive alternatives. The issue with the Lexapro Amendment is whether it represented “fair
value for services,” or, instead, an inducement to Mylan to delay its generic version of Namenda
(which Forest has the burden to prove under Actavis)}—not whether the Lexapro Amendment
constrained or promoted Lexapro competition.

The DPPs are also correct that any procompetitive benefits to Lexapro consumers do not
justify any anticompetitive harms to Namenda consumers, particularly because Forest has not (and,
at this stage, could not) argue that the two markets are linked. See United States y. Topco Assocs.,
Inc., 405 U.S. 596, 610-11 (1972) (“Topco has no authority under the Sherman Act to determine
the respective values of competition in various sectors of the economy.”); Sullivan v. Nat’l
Football League, 34 F.3d 1091, 1112 (1st Cir. 1994), as amended on denial of reh’g (Oct. 26,
1994) ([C]ourts should . . . maintain some vigilance by excluding justifications that are so
unrelated to the challenged practice that they amount to a collateral attempt to salvage a practice

that is decidedly in restraint of trade.”).
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 7 of 22

J. Forest’s Motion in Limine No. 10 (to exclude evidence and argument
regarding the post-agreement subsequent sales history of the Lexapro
authorized generic)

The motion is DENIED. The fact that Forest and Mylan made no profit, rather than the
supposedly anticipated $73 million in profit, from sales of Lexapro in the two years after the
Lexapro Amendment appears to the Court to be admissible evidence to counter Forest’s argument
that the Mylan reverse payment represented “fair value for services.” True, “Projections which
turn out to be inaccurate are not fraudulent simply because later events show that a different
projection would have been more reasonable.” Grassi v. Info. Res., Inc., 63 F.3d 596, 599 (7th
Cir. 1995), At the same time, a forecast’s radical departure from the actual outcome, where
foreseeable, can be evidence of its unreliability. See, e.g., Dalgow v. Anderson, 53 F.R.D. 664,
670 (E.D.N.Y. 1971), aff'd, 464 F.2d 437 (2d Cir. 1972) (finding that “the subsequent failure of
earnings to meet predictions was due to market and other changes that a reasonable businessman

would not have foreseen or would have discounted in making predictions”).

K. Forest’s Motion in Limine No. 11 (to preclude DPPs from offering testimony
or argument that memantine does not act as an NMDA receptor antagonist)

The motion is DENIED. The class of drugs of which memantine (Namenda) is amember—
an antitrust concern about market definition—is distinct from memantine’s biological mechanism
of action—an IP law concern about the claims of the ‘703 patent. (Dkt. No. 836 at 4-8.)

Dr. Herrmann’s argument appears to be that the patent’s claims are incorrect as a matter of
science—he says that memantine is not, in fact, acting as an NMDA receptor at the relevant dose
(20 mg per day) in Alzheimer’s patients—and, therefore, Mylan’s drug could not have directly
infringed the ‘703 patent, which claims a method for blocking NMDA receptors. He concedes

that memantine exhibits NMDA receptor antagonism at higher dosages.

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 8 of 22

With this im Jimine motion (and the next), I fear we are already far down the rabbit hole.
The parties would do well to keep in mind that this is a jury trial, that both sides have limited time,

and that we will under no circumstances be conducting a trial within a trial.

L. Forest’s Motion in Limine No. 12 (to preclude Dr. Herrmann from using a
claim construction that is contrary to the settled claim construction of the
patent court)

The motion is GRANTED. Dr, Herrmann must confine his testimony to opinions about
the patent as it was construed by the patent court. However, that does not seem to limit his
testimony in the manner Forest thinks it does. My review of Dr. Herrmann’s report suggests to
me that he has accepted the patent court’s claim construction in its entirety—including specifically
its construction of “effective amount” as being an “amount shown to cause improvement, in
comparison to placebo.”

My understanding of the Delaware litigation is as follows: following Judge Sleet’s claim
construction decision, the parties still disagreed whether the patent, as construed, (i) merely
required that memantine cause improvement generally in Alzheimer’s patients, in comparison to
placebo and irrespective of the mechanism of action, or, instead, (i) actually required that
memantine cause improvement in Alzheimer’s patients by preventing or minimizing cerebral
ischemia. (Dkt. No. 837 at 8.) This stemmed from a disagreement about whether the term
“effective amount” in claim 1 of the ‘703 patent referred to the treatment of “Alzheimer’s disease”
(a more general method) or, instead, referred to the “treatment of cerebral ischemia” (a more
specific method),

Fast forwarding to today, Forest would like to prevent the DPPs’ expert Dr. Herrmann from
testifying that the patent specifically requires improvement with respect to ischemia, so its motion

in limine attempts to argue that Dr. Herrmann’s conclusions are contrary to Judge Sleet’s claim
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 9 of 22

construction decision. That is wishful thinking on Forest’s part. Moreover, Forest seeks to have
this Court reach an issue that Judge Sleet did not. In the Delaware litigation, both parties’ experts
started from the same premise, i.e., that the patent court’s claim construction of “effective amount”
(which was defined as “an amount shown to cause improvement, in comparison to placebo”) meant
that the drug confer some “therapeutic benefit by way of improvement.” (Dkt, No. 837 at 7.) But
that did not resolve their dispute, which was, in so many words, “improvement how?” The
Delaware litigation settled before the experts could offer competing opinions, let alone before the
Court weighed the evidence and reached a verdict. It is only fair that we pick up where they left
off.

In any event, I personally see no tension between the term “improvement” and the more
clinically technical phrase “therapeutic benefit.” The two terms appear to me to be congruent, and
for purposes of this trial I intend to treat them as such. The fact that the patent court used the
former rather than the latter is of no moment to this Court, especially since Forest does not point
to any substantive difference between the two. Of course, I expect that Forest will inform the jury

that Judge Sleet adopted its proposed claim constructions, and not those of Mylan.

M. Forest’s Motion in Limine No. 13 (to preclude prejudicial and irrelevant
evidence and argument about Forest’s Medicaid Rebate Savings)

At trial, Forest intends to argue—and the DPPs intend to refute—that the Lexapro
Amendment represents fair value for services rendered by Mylan to Forest.

Under the Medicaid Drug Rebate Program and the Deficit Reduction Act (“DRA”),
Medicaid effectively enjoys “most favored nation” status with respect to brand drug pricing, and
price-matching is accomplished through manufacturer rebates. In 2005, the DRA was amended to
require brand manufacturers to price-match any authorized generic of the brand drug that it

manufactures; however, if the brand manufacturer is merely a licensor of an authorized generic,

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 10 of 22

the amendment does not apply. Therefore, brand manufacturers are incentivized to farm out
production of their authorized generics, in order to minimize their Medicaid rebate liability.
Forest seeks to preclude the DPPs from arguing that there is a licensing “loophole,” that
Forest violated the spirit of the DRA, and that Forest is taking money from the federal healthcare
programs and their beneficiaries. The motion is DENIED AS MOOT. “Plaintiffs reiterate that
they do not intend to present argument or evidence that the Lexapro Amendment illegally,
fraudulently or illicitly deprived Medicaid or its beneficiaries of money.” (Dkt. No. 838 at 9.)
However, the DPPs should steer a wide berth around suggesting that Forest’s licensing

arrangement with Mylan was somehow unlawful or illegal under the DRA. It is irrelevant.

N. Forest’s Motion in Limine No. 14 (to exclude use of inflammatory evidence
and argument about drug pricing trends and patent settlement agreements)

The motion to exclude evidence of general drug pricing trends in the pharmaceutical
industry is DENIED for substantially the reasons set out in the opposition brief. This evidence
“will likely aid in the jury in understanding the context in which the case arises” and is
“background information.” Novartis Pharm. Corp. v. Teva Pharm. USA, Inc., No. 05-cv-1887,
2009 U.S. Dist, LEXIS 103104, at *{3 (D.N.J. Nov. 5, 2009).

Forest has also moved to preclude the DPPs from using the words “bribe,” “bribery,” or
“payoff” to describe the settlement agreements, as the former are terms of art that refer to federal
crimes. However, as “plaintiffs do not presently intend to use [the words ‘bribe’ or ‘bribery’]
before the jury” (Dkt. No. 839 at 8), a blanket prohibition would be premature. Defendants have
not shown that the term “payoff’—which the DPPs do intend to use-~suffers from the same
infirmities, so it may be used. See, e.g., Inre Opana ER Antitrust Litig., 162 F. Supp. 3d 704, 715
(N.D. Tl. 2016) (using the term “payoff” to describe the holding in Actavis). The remaining part

of Forest’s motion is similarly denied as premature.

10
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 11 of 22

oO. Forest’s Motion in Limine No. 15 (to exclude the NYAG Namenda decisions)

I do not permit decisions to be entered into evidence. Period. However, the fact that
decisions were rendered, and a brief précis of what those decisions were, will be placed before the
jury as background information, and, if the parties cannot stipulate to such a brief statement, I will

write it myself.

P, Forest’s Motion in Limine No. 16 (to prevent improper use of the Court’s
collateral estoppel decision)

The parties have submitted overlong briefs in support of and in opposition to a motion that
was not necessary. The motion is DENIED. The court will tell the jury that there has been prior
litigation concerning Namenda and will instruct the jury on what was established and what it must
therefore accept as found fact. In other words, the Court, and no one else, will advise the jury
about issues as to which collateral estoppel has been found. Forest should read the collateral
estoppel opinion carefully; it will be precluded from asserting that the “hard stop” announcement
was not anticompetitive, as found by Judge Sweet and affirmed by the Second Circuit. in re
Namenda Direct Purchaser Antitrust Litig., No. 15-cv-7488, 2017 WL 4358244, at *16 (S.D.N.Y.
May 23, 2017). I agree with the DPPs that, in connection with the “hard stop” part of this case,
what remains to be litigated is the extent to which Forest’s activity in connection with the “hard
stop” actually injured the DPP class. Jd I am not reviewing jury instructions at the moment, or
any time soon; but Forest should be aware that I meant what I said in the collateral estoppel order,

and I am not going to change my mind.

11

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 12 of 22

i. Direct Purchaser Plaintiffs’ (“DPPs”) Motions in Limine

A. DPPs’ Motion in Limine No. 1 (to preclude Forest from asserting subjective
beliefs concerning the ‘703 patent)

This keeps coming up, for no good reason. So let me rule and put it to an end—probably
to neither side’s liking.

Magistrate Judge Francis ably presided over the numerous discovery disputes in this case.
(See, e.g., Dkt. No. 249.) I do not intend to undo anything that he did. Therefore:

Forest is bound by its Disclosure (see Dkt. No. 761-1) pursuant to Magistrate Judge
Francis’ May 19, 2017 Order. (Dkt. No. 249.) For that reason, Forest may offer evidence of its
subjective belief about the independence of the Lexapro Amendment from the then-pending patent
litigations and settlement agreements. (See Dkt. No. 761-1 at 4.) However, Forest may not offer
any evidence about its subjective beliefs to rebut any of the following DPP arguments: that its
position in the patent cases was weak (id. at 5); that any alleged payment to the generic competitors
was large (id); that Forest did not act in good faith (@a.); and that the settlements were not bona
Jide and for fair value (id.). Since Forest affirmatively stated to Magistrate Judge Francis that it
would not offer evidence that its position in the patent cases was not weak (id.), it stands to reason
that it cannot offer evidence about its subjective belief that its position in the patent cases was
strong. It has long been this court’s understanding that Forest did not intend to rely on evidence
from its executives about their personal opinions (which were, obviously, informed by the advice
of counsel). What that means for Forest’s case will be discussed below.

To the extent that Magistrate Judge Francis has ruled that privilege has been waived with
respect to certain documents (see Dkt. Nos, 394, 405), those documents, which have been
produced, may be used by either side at trial. Forest witnesses may be questioned about those

documents by the DPPs. If the DPPs open the door at trial, Forest may ask appropriate follow-up

12
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 13 of 22

questions. Forest may not affirmatively ask questions about those documents that would call for
an answer based on subjective beliefs; only if the DPPs open the door—with their questions, not
simply by introducing the documents—may Forest follow up. Forest may, however, ask questions
about the “independence” of the Lexapro Amendment from the then-pending patent litigations and
settlement agreements.

It is not entirely clear to this Court where the line between what was affirmatively waived
and what was not waived lies. I will have to rule on a question by question basis. However, I can
read the Disclosure pursuant to the May 19, 2017 Order, and I will not read it out of the case.

In short, I am not changing the rules on the eve of trial.

B, DPPs’ Motion in Limine No. 2 (to preclude use in this case of discovery
Forest took in the IPP case)

Neither party will be allowed to add documents produced in the IPP case discovery to its
exhibit list. Cf Abdelal v. Kelly, No. 13-cv-4341, 2018 U.S, Dist. LEXIS 135149, at *7 (S.D.N.Y.
Aug. 10, 2018) (“The Court will not reopen discovery now simply because Plaintiff made a
strategic decision during the discovery process not to depose a high-ranking official who likely
has knowledge about the NYPD’s investigatory practices.”).

We will deal with cross examination as it occurs; prior to the beginning of cross of any
witness, if either party intends to use’a document that was produced in the IPP case but not in this
case, it must make its intention known to the Court and opposing counsel, and I will rule on the
propriety of that use before cross commences. But the ordinary rule is that a party may use pretty

much anything to cross-examine.

13

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 14 of 22

C. DPPs’ Motion in Limine No. 3 (to preclude testimony from new witnesses
about the Mylan deal concept and Forest-Mylan meeting presentation
documents)

The motion is GRANTED. Forest may not call witnesses at trial to testify about these
documents if those witnesses were not produced during discovery relating to these documents. As
far as 1am concerned, this is yet another instance of Forest’s engaging in what I call sharp practice.
In particular, Eric Agovino, who was not produced as a witness but who apparently authored
several key documents, will not be permitted to testify. See Reilly v. Natwest Mkts. Grp. Inc., 181

F.3d 253, 269 (2d Cir. 1999). Forest may not cure the problem by seeking to reopen discovery.

D. DPPs’ Motion in Limine No. 4 (to preclude or limit Forest’s use of expert
testimony as a surrogate for evidence of Forest’s state of mind)

The motion, for now, is DENIED, since the DPPs do not identify any portion of Judge
McKelvie’s testimony that implicates any privileged attorney-client information, or otherwise runs
afoul of its earlier election not to rely on its “subjective beliefs.” Moreover, Forest appears to
concede that neither Judge McKelvie nor any other expert will break this rule at trial. (Dkt. No.
853 at 13 (“In light of this Court’s guidance at the June 4, 2019 hearing” that subjective evidence
cannot “com|[e] in through experts . . . Forest withdraws its intention to rely at trial on evidence of
its subjective beliefs regarding the ‘703 patent’s strength.”).)

However, it bears repeating: Forest took the position that it would not offer any evidence
at trial about the subjective beliefs of its current or former executives relating to whether its
position in the patent case was weak (which as far as I am concerned also means their beliefs about
whether Forest’s position was strong-—in other words, evidence about the strength of Forest’s case
in the infringement suit). It is well settled that an expert cannot offer evidence about a party’s state
of mind, Rezulin, 309 F. Supp. 2d at 546, and that rule will be followed in this case. Judge

McKelvie may not offer evidence about Forest’s intent, or otherwise testify in any way that “puts

14
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 15 of 22

at issue attorney-client information.” In re Lidoderm Antitrust Litig., No. 14-md-02521, 2016 U.S.
Dist. LEXIS 105619, at #95 (N.D. Cal. Aug. 9, 2016).

Moreover, that ruling cannot be circumvented by asking the jury to infer from Judge
McKelvie’s testimony what Forest’s intent actually was. The jury will be so instructed. In other
words, if Judge McKelvie testifies about his views on the strength of the patent, the litigation and
the settlement, the jury will be specifically advised that it cannot draw the conclusion that Forest

actually held the same views as Judge McKelvie’s.!

E. DPPs’ Motion in Limine No. 5 (to exclude deposition testimony from
witnesses deposed only in the Namenda patent litigation)

Forest has designated testimony from depositions taken in 2009 and 2010 in the Delaware
patent litigation. These include depositions of four Mylan experts and one Mylan fact witness,
three third-party fact witnesses, and six Forest and Merz fact witnesses. Counsel for Mylan was
present at all depositions, Forest argues that “in this case, DPPs stand in the shoes of Mylan, who
had a similar motive to develop testimony from its witnesses on the same infringement and validity
issues|.]”

I will start from the following two propositions: first, we are not going to retry the 703
patent case in this lawsuit, see #.7.C. v. Actavis, Inc., 570 U.S. 136, 157 (2013); and second, we
are not going to permit testimony from that case to be admitted unless the witness whose testimony
is sought to be introduced was identified in response to Rule 26 disclosures, such that the DPPs
had the opportunity to examine or cross-examine them in the context of this lawsuit. Fed. R. Civ.

P. 32(a)(1), 32(a)(8), 32(b); Fed. R. Evid. 804(b)(1)(B). Apparently, the witnesses whose

 

1 I do not believe this in imine ruling affects Forest’s ability to satisfy the rule in Acfavis, and allowing

expert testimony to prove success on the patent merits objectively comports with the framework announced in
Lidoderm and adopted by Magistrate Judge Francis.

15

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 16 of 22

deposition testimony from the underlying patent litigation is sought to be introduced were not
identified in the initial Rule 26 disclosures in this case. Therefore, the motion is GRANTED.
The deposition testimony Forest proposes to offer is rank hearsay—out-of-court statements
offered to prove the truth of the matter asserted. Fed R. Evid. 801(c). It also does not meet any of
the hearsay exceptions, even though two of the declarants are dead and therefore unavailable,
because Mylan, who litigated the patent case, is not the predecessor-in-interest of the DPPs, who
are litigating an antitrust case. Fed. R. Evid. 804(b)(1)(B). The fact that Mylan was able to cross-
examine these witnesses is no substitute for the DPPs’ inability to do so. If Forest wanted to test
its theory that the deposition testimony was admissible without tendering those witnesses for

deposition in this lawsuit, it should have raised the issue before now.

F. DPPs’ Motion in Limine No. 6 (to preclude “litigation risk” or “risk
aversion” or purported “early entry” as procompetitive justifications)

The motion is DENIED.

With respect to “litigation risk” or “risk aversion,” Forest may offer evidence of its
ostensible business reasons, including “business uncertainty” or “litigation risk,” for settling the
patent litigation. (See Disclosure at 4.) Actavis itself provides that a reverse payment can be
justified by “traditional settlement considerations, such as avoided litigation costs,” or “may
amount to no more than a rough approximation of the litigation expenses saved through the
settlement.” 570 U.S. at 156.

However, there are two important caveats.

First, Forest may offer “litigation risk” as a justification as long as it “implicate[s] only
business decisions and could have been theoretically reached without attorney-client input.”
Lidoderm, 2016 U.S. Dist. LEXIS 105619, at *48. In other words, Forest may discuss “litigation

risk” insofar as it refers generally to shareholder risk borne by all publicly-traded companies. See

16
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 17 of 22

id. at *78—-*79 (testimony on “reduced litigation expenses and business distractions” could be
“shown exclusively through testimony of executives without implicating attorney-client privileged
information”). Forest may not, however, offer subjective evidence of litigation risk related
specifically to the Delaware patent litigation, see id. at *54, as a way of getting around its refusal
to waive privilege in order to put evidence of its beliefs about the strength or weakness of the
patent before the jury. “Subjective beliefs that necessarily rely on what defendants have been told
regarding the outcome of the patent litigation put attorney-client information at issue.” Jd. at *70.

Second, “Litigation risk” is very different from “competition risk,” which the U.S. Supreme
Court (accurately) has labeled the “relevant anticompetitive harm” in reverse payment cases such
"as these. Actavis, 570 U.S. at 157. By definition, “competition risk” can never justify, “offset[],”
or “redeem” the anticompetitive consequences of a reverse payment. Jd. at 156, It is the very
evil the antitrust laws seek to prevent.

The latter part of the DPPs’ motion is also DENIED. Forest apparently intends to present
evidence that the settlement provided Mylan with earlier entry than it would have been able to
secure had it prosecuted the patent litigation to the end—a procompetitive result. There is nothing
wrong with Forest’s arguing this; the rule of reason requires consideration of the “existence and
degree of any anticompetitive consequence.” Jd. at 159, Of course, Forest can argue this point
only through objective evidence. See Lidoderm, 2016 U.S. Dist. LEXIS 105619, at *77, And,
ultimately, the jury will determine if allowing Mylan to enter three months before patent expiration
constituted “early” entry in any meaningful, procompetitive sense—and, if so, whether that

outweighs the anticompetitive effects.

17

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 18 of 22

G. DPPs’ Motion in Limine No. 7 (to preclude improper justifications for the
Lexapro Amendment)

The motion is DENIED. The question is whether the Lexapro Amendment represents “fair
value for services,” which is a cognizable procompetitive justification under Actavis, 560 U.S. at
156. The jury will be allowed to consider evidence of the value of the Lexapro Amendment to
Forest—whatever the “source” of that value—in its evaluation of whether the settlement payment

was “large” or “for fair value.”

H. DPPs’ Motion in Limine No. 8 (to preclude Forest from asserting improper
arguments concerning the size of its reverse payment and purported saved
litigation costs)

The motion is DENIED, for substantially the same reasons as the DPPs’ Seventh in Limine
Motion.

The DPPs’ motion to preclude Forest from presenting evidence that it saved more than $3.5
million in litigation costs is also DENIED. Forest’s fact witnesses, who testified during discovery
that Forest had saved $10 million in litigation costs, may be cross-examined at trial about their

pre-trial testimony.

I. DPPs’ Motion in Limine No. 9 (to exclude evidence and argument that the
FTC or the patent court “approved” of the Namenda agreements)

The motion is DENIED AS MOOT because Forest does not intend to introduce such

evidence or argument. Should it attempt to do so, it will be foreclosed from doing so.

J. DPPs’ Motion in Limine No. 10 (to exclude hearsay statements from the New
York Attorney General)

The motion is DENIED. The DPPs stipulated in this case that they would not object to the
admissibility of “ail press releases and other public statements made by the parties to the [New

York Attorney General] Action regarding the possible withdrawal and continuing availability of

18
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 19 of 22

Namenda IR.” (Dkt. No. 849 at 2.) I reject the DPPs’ effort to characterize that stipulation as

meaning anything other than what the words plainly say.

K. DPPs?’ Motion ia Limine No. 11 (to exclude evidence and/or argument
regarding the opioid crisis and past or present litigation involving class
representatives)

The Court has already ruled on this issue in connection with Forest’s Fourth in Limine

Motion. The motion is GRANTED.

L. DPPs’ Motion in Limine No. 12 (to exclude evidence of any DPP’s size or
financial condition)

The motion is GRANTED in part.

Forest represents that it plans to use evidence of the DPPs’ size and financial condition in
two ways: first, “to explore on cross-examination whether [Dr. Lamb’s] damages model is
unsuitable for certain purchasers,” since the class members vary in size and, correspondingly, in
bargaining power; and, second, to argue that some larger class members successfully mitigated
damages by negotiating discounts and rebates. Forest concedes-—as it must—that information
about the size or relative financial condition of the DPPs has no relevance to liability. Accordingly,
I GRANT the DPPs’ motion with respect to the first phase of the trial (“pay to delay” liability).

The issue of bargaining power, however, is relevant to damages. In re Ethylene Propylene
Diene Monomer (EPDM) Antitrust Litig., 256 F.R.D. 82, 88-89 (D. Conn. 2009). During the
second phase of the trial, which includes both “hard switch” liability and overall damages, the jury
can and will be instructed about the limited relevance of the size and financial condition of the
DPPs, and will be reminded that their size does not mean they cannot be injured in an antitrust

sense,

19

 

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 20 of 22

M. DPPs’ Motion in Limine No. 13 (to exclude mention of downstream effects)

As I have already held in connection with Forest’s Fifth in Limine Motion, overcharges—
not lost profits—are the proper measure of damages. (See supra.) Accordingly, to the extent the
DPPs seek to prevent Forest from introducing evidence that downstream customers of the DPPs
paid higher prices due to “pass on” effects, their motion is GRANTED. JMinois Brick Co. v.
Minois, 431 U.S. 720, 724-25 (1977); see also In re Lidoderm Antitrust Litig., No. 14-md-02521,
2018 WL 7814761, at *3 (N.D. Cal. Feb. 7, 2018) (“Defendants may not solicit or introduce
evidence solely for the purpose of showing that DPPs pass-on damages or that DPP damages
should be reduced.”).

Relatedly, Forest may not raise as a defense to liability, or to mitigate damages, the
phenomenon of “generic bypass.” This refers to a situation in which, after generic entry,
“manufacturers of generic drugs often bypass [| wholesalers and sell directly to retail stores,
HMOs, hospitals, and other customers.” Jn re Relafen Antitrust Litig., 346 F. Supp. 2d 349, 368
(D. Mass. 2004). One potential effect of “generic bypass” is that “Wholesalers that would
otherwise lose sales to bypass may [actually] benefit from conduct that delays generic entry.” Id.
The Court agrees with other district courts that have held that this theory is “inconsistent with
Hanover Shoe|, Inc. v. United Shoe Machinery Corp., 392. U.S. 481, 489 (1968)] and its progeny,”
and therefore not an appropriate defense to anticompetitive conduct. In re Niaspan Antitrust Litig.
No, 13-md-2460, 2015 WL 4197590, at *2 (E.D. Pa. July 9, 2015); Relafen, 346 F. Supp. 2d at
369; Inve Prograf Antitrust Litig., No. 11-md-02242, 2014 WL 7641156, at *4 (D. Mass. Dec. 23,
2014); in re Skelaxin (Metaxalone) Antitrust Litig., No. 12-md-2343, 2014 WL 2002887, at *5
(E.D. Tenn. May 15, 2014); see also Inre Cardizem CD Antitrust Litig., 200 F.R.D. 297, 316 (E.D.

Mich. 2001).

20
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 21 of 22

Finally, Magistrate Judge Francis previously held that the class representatives’ contracts
do not meet the narrow cost-plus exception to the “no pass-on damages” rule of Hlinois Brick. The
time to object to that ruling—which is now law of the case—was back in 2017. Namenda, 2017

WL 2693713, at *7-*8.

N. DPPs? Motion in Limine No. 14 (to exclude mention of treble damages,
attorney’s fees, or costs)

The jury will not be told about treble damages or attorney’s fees or costs of this action.
The motion is GRANTED to that extent. However, to the extent that exemplary damages or fee
awards presented possible reasons for settling the patent litigation with Mylan, evidence about

them is relevant, and the jury may be told about why. Explanations will be carefully cabined.

O. DPPs’ Motion in Limine No. 15 (to preclude Forest from relying upon
patents other than the ‘703 patent as affecting generic Namenda IR)

The motion is DENIED AS MOOT, since Forest does not intend to introduce any such

evidence.

P. DPPs’ Motion ia Limine No. 16 (to preclude reference to Forest’s expert
Roderick McKelvie as “Judge” or “The Honorable”)

Judge McKelvie’s experience on the bench will be apparent from his explanation of his
credentials; that is, the jurors will know that he was once a judge. However, he will testify as “Mr.
McKelvie.” The man is no longer a judge, and he will not be addressed by his honorific while on
the witness stand,

CONCLUSION

This constitutes the decision and order of the Court.
The Clerk of Court is respectfully requested to close the motions at Docket Numbers 685,
721, 722, 723, 724, 725, 726, 727, 728, 729, 730, 731, 732, 733, 734, 735, 736, 737, 756, 759,

763, 766, 769, 772, 775, 778, 781, 784, 787, 792, 795, 789, and 799.

21

 
Case 1:15-cv-07488-CM-RWL Document 859 Filed 08/02/19 Page 22 of 22

Dated: August 2, 2019
Ah i, hy. eo
to Fhe Fee *staaccanenages

 

Chief Judge

BY ECF TO ALL PARTIES

22
